DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 16th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1-3, 6, 8-15 were amended, claims 7 and 12 were cancelled. Claims 1-6, 8-11, and 13-15 are currently pending. 
Claims 1 and 10 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,640,872. Claims 1 and 10 have been amended. The rejections have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments with respect to amended features of claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the blocking part is installed at a boundary between the nozzle and a pipe part without the pipe being provided between the blocking part and the side wall of the furnace opening part.” The claim is not considered because the intended meaning of the claim could not be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (U.S. Patent No 7,682,843).
Regarding to claim 1, Moriya teaches a method of manufacturing a semiconductor device using a gas supply system and an exhaust system configured to exhaust a gas from inside of a reaction tube, 
the gas supply system comprising:
a nozzle provided at a furnace opening part and extending from the furnace opening part to an inside of the reaction tube (Fig. 1, nozzle next to valve 204 in the figure provided at a furnace opening part and extending from the furnace opening part to an inside of the reaction tube):
a blocking part provided at an upstream side of the nozzle and installed close to a side wall of the furnace opening part (Fig. 1, valve 204): and
a switching part provided at an upstream side of the blocking part (Fig. 1, gas supply 200 structures including valves 250 and MFCs 240 for witching gases or gas components into the reactor tube), and
        the method comprising:
(a) loading a substrate retainer accommodating a plurality of substrates into the reaction tube (Fig. 1, wafers W loaded inside the tube); and
(b) processing the plurality of the substrates, wherein (b) comprises:
(b-1) supplying the gas the substrates inside of the reaction tube through the nozzle by controlling the gas supply system to co-operate with the blocking part and the switching part such that the gas flows into the reaction tube via the blocking part, the switching part and the nozzle (Fig. 1, column 18, lines 20-25; control unit 300 controlling the gas supply system 210 to co-operate with the blocking part 204 and the switching part such that the gas flows into the reaction tube via the blocking part, the switching part and the nozzle); and
(b-2) exhausting the gas from the reaction tube by controlling the exhaust system by the blocking part being closed when a supply of the gas to the substrates inside of the reaction tube is completed (Fig. 1, when the process is completed, the controller closes the blocking part 204, the remaining gas inside the tube is exhausted out by vacuum exhaust unit 213, gas stops flowing to the substrate inside the reactor).
Regarding to claim 3, Moriya teaches the gas supply system further comprises an exhaust part configured to exhaust an inside of a pipe provided between the switching part and the blocking part (Fig. 1, exhaust line 130 configured to exhaust an inside of a pipe provided between the switching part 250 and the blocking part 204).
Regarding to claim 8, Moriya teaches the gas supply system and the exhaust system are controlled by a controller to cyclically purge the inside of the reaction tube while the blocking part being open (column 13, lines 34-36, during purging, the gas supply system and the exhaust system are controlled by a controller 300 to cyclically purge the inside of the reaction tube while the blocking part 204 being open).
Regarding to claim 9, Moriya teaches the switching part and the blocking part are controlled by a controller to cooperate with one another to supply an inert gas to the inside of the reaction tube (column 18, lines 1-5).
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshi et al. (U.S. Patent Application Publication No 2013/0164943).
Regarding to claim 10, Moriya teaches a method of manufacturing a semiconductor device using a gas supply system and an exhaust system configured to exhaust a gas from inside of a reaction tube,
     the gas supply system comprising:
a plurality of nozzles provided at a furnace opening part and extending from the furnace opening part to an inside of the reaction tube (Fig. 2, elements 230c and 230d
a blocking part provided at an upstream side of each of the plurality of the nozzles and installed close to a side wall of the furnace opening part (FIg. 2, elements 310g and 310h); and
a switching part provided at an upstream side of the blocking part (Fig. 2, gas supply 200 structures including valves 310c-d and MFCs 241c-d for witching gas or gas component into the reactor tube), and
              the method comprising:
(a) loading a substrate retainer accommodating a plurality of substrates into the reaction tube (Fig. 2, [0048], wafers 200 loaded inside the tube); and
(b) processing the plurality of the wafers substrates, wherein (b) comprises:
(b-1) supplying a plurality of gases into the substrates inside of the reaction tube through one of the plurality of the nozzles by controlling the gas supply system to co-operate with a plurality of blocking parts and the switching part such that the plurality of the gases flow into the reaction tube via the plurality of blocking parts connected to at least one of the nozzles and the switching part, respectively (Fig. 2, [0024]; control unit controlling the gas supply system to co-operate with a plurality of blocking parts and the switching part such that the plurality of the gases flow into the reaction tube via the plurality of blocking parts connected to at least one of the nozzles and the switching part); and
(b-2) exhausting the plurality of the gases from the reaction tube by controlling the exhaust system by the blocking part connected to the at least one of the plurality of the nozzles being closed when a supply of the plurality of the gases to the plurality of the substrates through the at least one of the plurality of the nozzles in the reaction tube is completed (Fig. 2, when the process is completed, the controller closes the blocking part 310, the remaining gas inside the tube is exhausted out by vacuum exhaust unit 246, gas stops flowing through the nozzles to the substrate inside the reactor).
Regarding to claim 11, Moriya teaches (b-1) comprises: (b-1-1) supplying a first gas and a second gas (paragraph [0050]); and (b-1-2) processing the plurality of the substrates, and wherein, under control of a controller (paragraph [0050]), (i) a first one of the blocking parts is opened to supply the first gas to the plurality of the substrates accommodated in the reaction tube and a second one of the blocking parts is closed so as not to supply the second gas (paragraph [0050]), and/or (ii) the second one of the blocking parts is opened to supply the second gas to the plurality of the substrates accommodated in the reaction tube and the first one of the blocking parts is closed so as not to supply the first gas.
Regarding to claim 13, Moriya teaches the gas supply system and the exhaust system are controlled by a controller to cyclically purge the inside of the reaction tube while each of the plurality of the blocking parts being open ([0058], last 5 lines, during purging, the gas supply system and the exhaust system are controlled by a controller to cyclically purge the inside of the reaction tube while the blocking part 310 being open).
Regarding to claim 14, Moriya teaches the switching part and the plurality of the blocking parts are controlled by a controller to co-operate with one another to supply an inert gas to the inside of the reaction tube ([0058], lines 1-10).
Allowable Subject Matter
Claims 4-6 and 15 are objected to
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the blocking part is cooled by supplying a coolant to the blocking part by a cooling part” in combination with the limitations recited in claim 1.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the furnace opening part is locally exhausted by a furnace opening box part, and the blocking part is provided in the furnace opening box part” in combination with the limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the blocking part connected to the nozzle is directly provided at the furnace opening part without a pipe being provided between the blocking part and an outer wall of the furnace opening part” in combination with the limitations recited in claim 1.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “the plurality of the blocking parts respectively connected to the plurality of the nozzles are directly provided at the furnace opening part without a pipe being provided between each of the plurality of the blocking parts and an outer wall of the furnace opening part” in combination with the limitations recited in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828